                                                                                              FILED
                                                                                     2019 Jun-12 PM 03:44
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION

ROBERT STEED,                              )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No. 1:18-cv-01687-VEH-SGC
                                           )
WARDEN ROMERO, et al.,                     )
                                           )
      Defendants.                          )

                           MEMORANDUM OPINION
      On May 14, 2019, the magistrate judge entered a report recommending this

matter be dismissed without prejudice for failure to prosecute. (Doc. 12). Although

the report and recommendation advised the plaintiff of his right to file specific written

objections within fourteen days, the plaintiff has not filed objections or otherwise

responded.

      Having carefully reviewed and considered de novo all the materials in the court

file, including the report and recommendation, the magistrate judge’s report is

ADOPTED and the recommendation is ACCEPTED. This action is therefore due

to be dismissed without prejudice for failure to prosecute.

      A Final Judgment will be entered.
DONE and ORDERED this 12th day of June, 2019.




                                 VIRGINIA EMERSON HOPKINS
                                 Senior United States District Judge
